Citation Nr: 0838673	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  98-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total evaluation based on unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from January 1985 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2007 decision, the Board denied an increased 
evaluation for instability of the right knee and granted a 
separate evaluation for limitation of the right knee.  The 
issue of TDIU was remanded for additional development.

While the case was in remand status, the veteran submitted 
claims of entitlement to service connection for post-
traumatic stress disorder, traumatic brain injury, and 
mood/anxiety disorder.  These issues are referred to the AOJ 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its August 2007 remand of the issue of TDIU, the Board 
directed that the veteran be afforded a VA examination to 
determine whether he was unable to secure or follow a 
substantially gainful occupation due solely to his service-
connected disabilities.  While the supplemental statement of 
the case issued by the Appeals Management Center (AMC) in 
March 2008 references a November 2007 examination, the report 
of such examination is not associated with the claims folder.  
As such, the Board is unable to review the report and make 
findings based on the November 2007 examination.  The report 
of the November 2007 examination must be associated with the 
file prior to appellate consideration of this issue.  

The Board also notes that the veteran submitted a May 2008 VA 
treatment record subsequent to issuance of the most recent 
supplemental statement of the case.  The AOJ review such 
evidence in conjunction with future adjudication of the 
veteran's claim.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claim may be made.

Accordingly, the case is REMANDED for the following action:

Obtain and associate with the record a 
copy of the November 2007 VA examination 
report.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




